     Case 3:20-cv-00051-LRH-CLB Document 17 Filed 10/05/20 Page 1 of 1



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                               ***

9     DEVON COOPER,                                      Case No. 3:20-cv-00051-LRH-CLB

10                                     Petitioner,                     ORDER
             v.
11
      WILLIAM GITTERE, et al.,
12
                                   Respondents.
13

14          This is Devon Cooper’s pro se petition for writ of habeas corpus pursuant to 28
15   U.S.C. § 2254. Cooper has filed a motion for extension of time to file a reply in support
16   of his petition (ECF No. 16). Good cause appearing,
17          IT IS ORDERED that the petitioner’s motion for extension of time to file a reply in
18   support of his petition (ECF No. 16) is GRANTED. Petitioner will file his reply within 60
19   days of the date of this order.
20

21          DATED this 5th day of October, 2020.
22

23                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                     1
